United States Court of Appeals
               for the district of columbia circuit



No. 96-3108                                  September Term, 1997

United States of America,                Nos. 95cr00284-01       
                                              95cr00284-03       
                    Appellee                                     
                                                                 
          v.

William H. Seals, a/k/a Puddin,
a/k/a William Brooks

                    Appellant
_________________________
consolidated with No. 96-3109
                                      

     Before:  Williams, Ginsburg and Henderson, Circuit Judges.


                            O R D E R

     It is ORDERED by the court that the opinion filed by the court on December 5, 1997
be amended as follows:

           Page 4 - delete footnote 1 and its reference in the text.

          Page 24, line 9 - delete "See supra note 1." 

                                        Per Curiam
                                        For the Court:
                                        Mark Langer

Filed on February 20, 1998